6:20-cv-00423-JFH Document 72-6 Filed in ED/OK on 02/12/21 Page 1 of 11




     EXHIBIT EEE –
Documents Lowes gave during
        Inspection
          6:20-cv-00423-JFH Document 72-6 Filed in ED/OK on 02/12/21 Page 2 of 11
Disposition Form
To: Christina Jane
Durant, OK

Aug. 27, 2020

Sloth - 15 yr
                -~----        -

          6:20-cv-00423-JFH Document 72-6 Filed in ED/OK on 02/12/21 Page 3 of 11

Disposition Fom1
To: Pat Craig

Grizzly bear - 2 1/2 yr
Black bear - 6 yr
Tiger - boo boo
Tiger - Forrest
Tiger - Diesel
11 wolves
11 pigs
Unicara - pat craig killed her overdosing with his own drugs!
           6:20-cv-00423-JFH Document 72-6 Filed in ED/OK on 02/12/21 Page 4 of 11
Disposition Form
Clayton Hughes
Marrieta, OK

October 1, 2020

2 skunks
          6:20-cv-00423-JFH Document 72-6 Filed in ED/OK on 02/12/21 Page 5 of 11
Disposition Form
To: Pat Craig
Keenesburg, CO

Oct. 3, 2020

Grizzly bear - 2 1/2 yr
Black bear - 6 yr
Tiger - boo boo
Tiger - Forrest
Tiger - Diesel
11 wolves
11 pigs
Unicara - pat craig killed her overdosing with his own drugs!
           6:20-cv-00423-JFH Document 72-6 Filed in ED/OK on 02/12/21 Page 6 of 11
Disposition Form
To: wild      A\A~- ZO, 2.07.O

2 Raccoons - given to us by the general public, we released them back to
the wild.
         6:20-cv-00423-JFH Document 72-6 Filed in ED/OK on 02/12/21 Page 7 of 11
Disposition Form
October 5, 2020

Kangaroo was found injured along with our ducks and chickens killed in
the morning by wild coyotes. We were completely unaware coyotes roam
the area.
Kangaroo was quickly rushed to the vet for care. He was still alert and
aware of his surrounding but was severely injured. After two days of the
kangaroo staying the night and being taken care of at the vet. The
veterinarian called and said even though he seems to be doing okay, the
ethical thing to do would be put him down.
       6:20-cv-00423-JFH Document 72-6 Filed in ED/OK on 02/12/21 Page 8 of 11

                          · TEXAS                                                                                          2700 W. State Highway 114
                                                                                                                                            Building 2
                           AVIANlfe                                                                                          Grapevine, Texas, 76051
                                                                                                                                    Ph: 817-953-8560

             EXOTIC
            HOSPITAL~)
                                                                                                                                   Fax: 817-720-9234
                                                                                                                       Emall: records@texasavian.com


BILL TO                                                                                                           INVOICE
Lowe. Lauren                                                                                                      DATE: 10-05-2020
21469 Jimbo Rd                                                                                                    CUSTOMER 10: Lowe, Lauren
Thackerville, Oklahoma, 73459                                                                                     ANIMAL: Governor
                                                                                                                  CONSULT#:307067



Atipamezole [AntisedanJ (Sedation Package)                                                                 0.6                                     $0.00
                                                                                 Lauren Thielen, OVM,
Bandage - Compression 26-50 lbs                                                                              l                                 $58.58
                                                                                 DASVP (Avian)
                                                                                 Lauren Thielen, OVM,
Buprenorphine 0.3mg/ml lnj (Per ml)                                                                          l                                 $92.65
                                                                                 DABVP {Avian)
                                                                                 Lauren Thielen,   DVM,
Catheter- Intravenous                                                                                        1                                 S68.44
                                                                                 DABVP (Avian)
                                                                                 Lauren Thielen,   DVM,
Clean & Flush Wound(s] Per lSmin                                                                             l                                 $26.47
                                                                                 DABVP (Avian)
Comprehensive Diagnostic (ABX)
                                                                                 Lauren Thielen,   DVM,
                                                                                                             l                               $148.10
                                                                                 DABVP {Avian)
                                                                                 Lauren Thielen,   DVM,
Cremation Private                                                                                            l                               $209.65
                                                                                 DABVP (Avian}
                                                                                 Lauren Thielen,   DVM,
Dexmedetomidine 0.5mg/ml (Per mil                                                                          0.6                                 $24.33
                                                                                 DABVP (Avian)
                                                                                 Lauren Thielen,   DVM,
Emergency Exam                                                                                               l                               $150.00
                                                                                 DABVP (Avian)
                                                                                 Lauren Thielen,   DVM,
Enrofloxacin 22. 7mgfml (Per ml}                                                                          6.65                                 $79.67
                                                                                 DABYP (Avian)
                                                                                 Lauren Thielen,   DYM.
Euthanasia Solution (Per ml)                                                                                 7                                     $2.75
                                                                                 DABYP (Avian)
                                                                                 Lauren Thielen,   DVM,
Excede lnj (per ml)                                                                                        0.5                                     $2.89
                                                                                 DABVP (Avian)
                                                                                 Lauren Thielen,   DYM,
Fentanyl 0.0Smg/ml CRI Initial                                                                            93.3                               $288.23
                                                                                 DABVP (Avian)
Fluid IY Additional Liter(s)                                                     Lauren Thielen,   DVM,
                                                                                                             l                                 $85.69
                                                                                 DABVP (Avian)
Fluid IY Additional Liter{s)                                                     Lauren Thielen,   DVM,
                                                                                                             l                                 $85.69
                                                                                 DABVP (Avian)
                                                                                 Lauren Thielen,   DYM,
Fluid IY Initial Liter                                                                                       l                                 $93.72
                                                                                 OABVP (Avian)
                                                                                 Lauren Thielen,   DYM,
Hematology (ABX)                                                                                             l                                 $74.02
                                                                                 OABYP {Avian)
                                                                                 Lauren Thielen,   DYM,
Hospitalization-AEHNT Weekday/Overnight                                                                      l                               $120.13
                                                                                 OABVP (Avian)
                                                                                 Lauren Thielen,   OYM,
Hospitalization-per 8 Hours                                                                                0.3                                 $23.90
                                                                                 OABVP (Avian)
                                                                                 Lauren Thielen,   OYM,
Ketamine lOOmg/ml (Per ml)                                                                                0.45                                 $38.19
                                                                                 OABYP (Avian)

PAYMENT TERMS: COD                                                                                        Subtotal                         $1,796.37
Payment in full is expected upon completion nf treatment.
Administration fooi; and collection tees will be applied tn
                                                                                                          l!"lC. TAX                           $0.GO
overdue a<:counts.                                                                                        Total                           $1,796.37
Bank Acmunt:                                                                                              Paid                             $1,796.37
lfl!ll!l illla lliliida11 Iii: llilak l.:ill:Jstec ll~il:if oatf.: tile iallQial ailllll!er               Due                                  $0.00
ilw:llo.r IU!til:::llt ~umame 11.!i l!ll11c raferem:i: ai1mllec
                                                                                                                                             1/2
 6:20-cv-00423-JFH Document 72-6 Filed in ED/OK on 02/12/21 Page 9 of 11


                  • TEXAS L                                                                   2700 W. State Highway 114
                                                                                                                 Building 2
                   AVIAN''M                                                                       Grapevine, Texas, 76051
                                                                                                         Ph: 817-953-8560

                EXOTIC
         HOSPITAL.,..._,~..)
                                                                                                        Fax: 817-720-9234
                                                                                           Email: records@texasavian.com


BILL TO                                                                                 INVOICE
Lowe, Lauren                                                                            DATE: 10-05-2020
21469 Jimbo Rd                                                                          CUSTOMER ID: Lowe, Lauren
Thackerville, Oklahoma, 73459                                                           ANIMAL: Governor
                                                                                        CONSULT#:307067




                                                         Lauren Thielen, DVM,
Metacam (meloxlcam) Smg/ml lnj (Per ml)                                         1.21                                 $80.28
                                                         DABVP (Avian)
                                                         Lauren Thielen, DVM,
Midazolam HCL Smg/ml                                                            1.21                                 $42.01
                                                         DABVP (Avian)
                                                         Lauren Thielen, DVM,
Propofol lOmgfml (Per ml)                                                        l6        100.00%       $34.30          $0.00
                                                         OABVP (Avian)
Telazol lOOmg/ml (Per ml)                                Lauren Thielen, OVM,
                                                         OABVP (Avian)
                                                                                1.51       100.00%       $65.55          $0.00




PAYMEN f TERMS· COD                                                             Subtotal                          $1,796.37
Payment In full is 11xpected uptm ccmpfetlon of treatment.
Admini!ltration fees and collection tees will ~ applied to
                                                                                inc. TAX                                 '!,0.00
overdue accounts.                                                               Total                          $1,796.37
Bank Account:                                                                   Paid                            $1,796.37
/fvou are oaring by bank trnostec please note the invoice number                Due                                 $0.00
and/or naffeot s,uname as ¥OW cetecerue number
                                                                                                                   212
             6:20-cv-00423-JFH Document 72-6 Filed in ED/OK on 02/12/21 Page 10 of 11

                 • TEXAS L                                                Texas Avian & Exotic Hospital
                  AVIAN'M                                                           2700 W. State Highway 114
                                                                                                      Building 2

         EXOTIC
        HOSPITAL~
                                                                                      Grapevine, Texas, 76051
                                                                                         Ph: 817-953-8560
                                                                                        Fax: 817-720-9234
                                                                           Email: records@texasavian.com




           BILL TO
           Lowe, Lauren
           21469 Jimbo Rd
           Thackerville, Ok:!ahoma, 73459
                                                                                                  Estimate
                                                                                      62905(10-05-2020)
                                                                                           Lowe, Lauren
                                                                                      Governor(103581)


                                             -
!DESCRIPTION                                                               QTY                             TOTAL
Emergency Exam                                                            l ➔ l             $150.00   ➔   $150.00
Buprenorphlne 0.3mg/ml lnj (Per ml)
                                      ---·                                l ➔ l               $92.65   ➔   $92.65
Buprenorphlne 0.3mg/ml lnJ (Per ml)                                       l ➔ l               $92.65   ➔   $92.65
Catheter- Intravenous                                                     l ➔ l               $68.44   ➔   $68.44
Fluid IV Initial liter                                                    l ➔ l               $93.72   ➔   $93.72
Fluid IV Additional Llter(s)                                              1 ➔ 3              $85.69   ➔   $257.06
Mldazolam HCL Smg/ml                                                      1 ➔ 3               $41.22   ➔   $48.76
Bandage - Wet-Dry 26-50 lbs                                               l ➔ l               $73.91   ➔   $73.91
Clean & Flush Wound(s) Per 15mln                                          ,➔,
                                                                                              $52.94   ➔   $52.94
Metacam (meloxlcam) Smg/ml lnj (Per ml)                                   l ➔ l               $72.85   ➔   $72.85
Enrofloxacin 22.7mg/ml (Per ml)                                           ,➔,
                                                                                              $43.80   ➔   $43.80
Hospltallzatlon-per 8 Hours
                                                     ----           0.5   ➔   0.5             $39.83   ➔   $39.83
Hospitalization-per 8 Hours                                               ,➔,
                                                                                              $79.66   ➔   $79.66
Hospitalization-AEHNT Weekday/011emight                                   l ➔ l             $120.13   ➔
                                                                                                          ---
                                                                                                          $120.13
Hematology (ABX)                                                          l ➔ l               $74.02   ➔   $74.02
Comprehensive Diagnostic {ABX)                                            l ➔ l             $148.10   ➔   $148.10
RADIOGRAPHS - Initial 2 Views                                             l ➔ l             $256.30   ➔   $256.30
Estimate Buffer
                         -                       ----------               1 ➔ 2             $100.00   ➔   $200.00
                                                 Subtotal                             $1685.91 ➔ $1964.82
                                                 Tax                                                $0.00
                                                 Total                                $1685.91 ➔ $1964.82
                                                 Required Deposit                                   $0.00
            6:20-cv-00423-JFH Document 72-6 Filed in ED/OK on 02/12/21 Page 11 of 11

                                                                                              Texas Avian & Exotic Hospital
                                                                                                  2700 W, State Highway 114
                                                                                                                    Building 2
                                                                                                      Grapevine, Texas, 76051
                                                                                                             Ph: 817-953-8560
                                                                                                            Fax: 817-720-9234
                                                                                               Email: records@texasavian.com




           BILL TO
           Lowe, Lauren
           21469 Jimbo Rd
           Thackerville, Oklahoma, 73459

                                                                                                                 Estimate
                                                                                                        62907(10-05-2020)
                                                                                                             Lowe, Lauren
                                                                                                        Governor (103581)


~


 DESCRIPTION                                                                                  QTY                              TOTAL
Amputation Thorac;lc limb 0•25                                                               1 ➔ 2          $654.12    ➔   $1308.24
Surgery Supply Fee                                                                           1 ➔ 1           $171.79   ➔    $171.79
Dexmedetomldlne 0.5mg/ml (Per ml)                                                            1 ➔ 1             $78.00      ➔   $78.00
Ketamlne lOOmg/ml (Per ml)                                                                   1 ➔ 1             $39.09      ➔   $39.09
Buprenorphlne 0.3mg/ml lnj (Per ml)                                                          1 ➔ 1             $92.65      ➔   $92.65
Atlpamezole 5mg/ml (Per ml) Antisedan                                                        1   ➔ 1           $91.11      ➔   $91.11
Local Block_ Pre-Op                                                                          1 ➔ 1             $29.53      ➔   $29.53
Inhalant Anesthetk 1st Hour                                                                  l ➔ l           $149.36 ➔ $149.36
Inhalant Anesthetic Additlonal Hour                                                          2 ➔,            $294.15 ➔ $294.iS
Hospltallzatlon-per 8 Hours                                                                  1 ➔ 3
                                                                                                                                 --
                                                                                                              $79.66   ➔   $238.98
Hospltallzation-AEHNT Weekday/Overnight                                                      1   ➔ 1         $120.13   ➔   $120.13
Meloxkam 1.Smg/ml Per ml
                                  ·-                                                      -1     ➔ 1           $27.31      ➔   $27.31
(100ml bottle)
Bandage - Wet-Dry ()..25 lbs                                                                 1 ➔ 1             $69.16      ➔   $69.16
Estimate Buffer
                ·-                                                                               -·
                                                                                             1 ➔ 3
                                                                                                                       ·--·-
                                                                                                             $100.00   ➔ $300.00
                                                                                                       -
                                                      Subtotal                                          $1996.06   ➔   $3009.50
                                                      Tax                                                                 $0.00
                                                      Total                                             $1996.06 ➔ $3009.50
                                                      Required Deposit                                                $0.00




This estimate is not a firm quote and as such is subject to change due to unforeseen circumstances. Due to the complex nature
of most cases we see, the final charges may vary from this estimate.
